N THE SUPREME COURT OF PENNSYLVANIA



IN RE: APPOINTMENT OF ADMINISTRATIVE : No. 365 Common Pleas Judicial
JUDGES OF THE TRIAL AND ORPHANS’      : Classification Docket
COURT DIVISIONS OF THE FIRST JUDICIAL :
DISTRICT OF PENNSYLVANIA              :
                                      :



                                        ORDER


PER CURIAM


      AND NOW, this 16th day of October, 2020, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Lisette Shirdan-Harris is hereby appointed as Administrative

Judge of the Trial Division and the Honorable Sheila Woods-Skipper is hereby appointed

as Administrative Judge of the Orphans’ Court Division of the First Judicial District of

Pennsylvania for a period of three years or at the pleasure of the Court.


      This ORDER shall be effective November 2, 2020.